EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters:

Election
In the paper received 1/13/2022, applicant elects without traverse the design shown in Group I (Figs. 1-6).  Accordingly, the design shown in Group II stands withdrawn from further prosecution.  37 CFR 1.142(b).

Specification
The examiner objects to the specification for the following reason:
With the election of Group I on 01/13/2022, Group II (Figs. 7-12) must be cancelled. (See 37 CFR § 1.84(u)).
The broken line and shading statement must be moved in the Specification to precede the claim. (MPEP § 1503.02.III.)
The description of Fig. 1 is inaccurately labeled as a separate embodiment. Use of the term “embodiment” in the figure descriptions incorrectly suggests additional embodiments of the claim are disclosed.  For accuracy, the description of Fig. 1 must be amended to delete [according to a first embodiment].   (See MPEP 1503.01.II.B.2).

Drawing
The drawing disclosure does not meet the requirements of 37 CFR § 1.84, for the following reason:
With the election of Group I on 01/13/2022, Group II (Figs. 7-12) must be cancelled. (See 37 CFR § 1.84(u)).
Fig. 6 shows the two vertical supports in solid lines where Figs. 2, 3, 4 and 5 show them in broken lines. The two vertical supports in Fig. 6 must be amended to broken lines for consistency with the other figures. (See examples below).

    PNG
    media_image1.png
    147
    228
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    237
    218
    media_image2.png
    Greyscale

Fig. 6                                        Fig. 3
Corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ryan Harvey, whose telephone number is (571) 272-7553.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm MT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower, can be reached at (571) 272-4496.  The USPTO official fax number is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Ryan Harvey/Examiner, Art Unit 2917                                                                                                                                                                                                        February 9, 2022